Title: To Thomas Jefferson from William H. Cabell, 25 September 1807
From: Cabell, William H.
To: Jefferson, Thomas


                                                
                            Sir.
                            Richmond Sept: 25. 1807
                        

                        I have the honor to forward to you Majr. Newton’s letter of the 23. I am with the highest respect
                  Sir Yr. Ob. St
                        
                            Wm H: Cabell
                     
                        
                    